Citation Nr: 0310691	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear 
hearing loss.
2.	Entitlement to service connection for residuals of a 
fractured jaw on the left side.
3.	Entitlement to service connection for dental trauma for 
dental treatment purposes.
4.	Entitlement to service connection for a left knee 
disorder. 
5.	Entitlement to service connection for a low back 
disorder.
6.	Entitlement to service connection for a heart disorder 
as a result of exposure to herbicides. 
7.	Entitlement to service connection for depression. 
8.	Entitlement to service connection for lymphoma.
9.	Entitlement to a 10 percent rating prior to May 13, 1999 
based on multiple noncompensable service-connected 
disabilities. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1976 to July 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

In this case, additional evidence was requested and received 
into the record following the appellant's August 2002 
personal hearing before the undersigned Veterans Law Judge.  
These consist of VA outpatient treatment reports of the 
veteran from Wichita VA Medical Center (VAMC), dated from 
September 1996 to January 2003, and service personnel 
records, received in February 2003.  There is no written 
waiver of initial RO consideration of this evidence.  As a 
result, the Board is required to remand the case to the RO to 
ensure the veteran's due process rights.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, to include with regard to 
notice to the veteran of the one year 
period for receipt of additional 
evidence.  See also 38 C.F.R. § 3.159 
(2002). 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and issue a supplemental 
statement of the case that addresses the 
additional evidence of VA outpatient 
treatment reports from Wichita VAMC 
(dated from September 1996 to January 
2003) and service personnel records.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto. Thereafter, the case 
should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


